 

Exhibit 10.1

 

CONSULTING AGREEMENT THIRD AMENDED ADDENDUM

 

This Consulting Agreement Third Amended Addendum (the “Third Amended Addendum”)
is entered into on January 9, 2006, to be effective as of January 1, 2005, and
is a supplement to, and modification of, that certain Consulting Agreement (the
“Original Agreement”) by and between SOURCECORP, Incorporated (f/k/a F.Y.I.
Incorporated) (the “Company”) and David Lowenstein (“Consultant”), dated as of
January 1, 2000.

 

1.             Fee Modification.  Effective January 1, 2005, Consultant’s
aggregate compensation limitation under the Original Agreement of $250,000 for
any calendar year shall be increased to $320,000 for any calendar year for
services Consultant performs at the request of, and on behalf of, the Company. 
The proviso of Section 1 (which relates to activities not subject to an hourly
rate) of that certain Consulting Agreement Addendum dated as of March 6, 2003
shall remain in effect.

 

2.             Governing Laws.  This Third Amended Addendum shall in all respect
be construed according to the laws of the State of Texas.

 

3.             Counterparts.  This Third Amended Addendum may be executed in two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument.

 

4.             Effect of Third Amended Addendum.  Except as specifically amended
by this Third Amended Addendum, all provisions of the Original Agreement (as
amended by the Consulting Agreement Addendum dated effective as of March 6,
2003, the Consulting Agreement Amended Addendum dated effective as of October 1,
2004, and the Consulting Agreement Second Amended Addendum dated effective as of
December 18, 2004) remain in full force and effect in accordance with their
express terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amended Addendum
as of the day and year first above written.

 

SOURCECORP, Incorporated

 

CONSULTANT

(f/k/a F.Y.I. Incorporated)

 

 

 

 

 

 

 

 

By:

      /s/ Thomas C. Walker

 

        /s/ David Lowenstein

 

 

Thomas C. Walker

 

David Lowenstein

 

 

Chairman and Chief Development Officer

 

 

 

 

--------------------------------------------------------------------------------